Citation Nr: 1200679	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-33 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

3.  Entitlement to service connection for lung disorder (claimed as asthma), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to service connection for bilateral knee disability and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2003 rating decision, the RO denied service connection for bilateral knee condition and headache/migraine headaches. 

2.  The evidence added to the claims file since that March 2003 decision raises a reasonable possibility of substantiating the bilateral knee disability claim.

3.  The evidence added to the claims file since that March 2003 decision does not raise a reasonable possibility of substantiating the headaches claim.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2011).

2.  New and material evidence has been received with respect to to claim of service connection for a bilateral knee disability and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has not been received with respect to the claim of service connection for headaches and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the basis for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in September 2008 that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Such communication was complaint with Kent as to the previously denied claims.  Moreover, the letter explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In a March 2003 rating decision, the RO denied service connection for bilateral knee condition and for a headache disorder including migraines.  In the accompanying letter dated, the RO gave notice of the denial and informed the Veteran of his appellate rights; he did not initiate an appeal with regard to this decision.  Therefore, it became final as to the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103.

At the time of the March 2003 rating decision, the evidence of record included service treatment records and the Veteran's own statements accompanying his January 2003 claim.  The rating decision denied service connection for these conditions because the evidence of record did not show current diagnoses of the claimed conditions or medical nexuses between the claimed conditions and the Veteran's active duty service.  The new evidence submitted must therefore relate to either of these unestablished facts.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the March 2003 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

Evidence received since the March 2003 rating decision include VA treatment records dated from January 2008 to July 2010, as well as additional lay statements from the Veteran, including his May 2011 hearing testimony.  These additional lay statements were not in the claims file at the time of March 2003 rating decision.  However, they are found to be redundant of the Veteran's statements at the time of his initial claim.  Thus, to the extent that such statements meet the requirements of "new" evidence, they are not material under 38 C.F.R. § 3.156(a) and thus do not serve as a basis for reopening either claim.  

With regard to the bilateral knee disability claim, VA treatment records from July 2008 note complaints of bilateral knee pain and reflect a daily prescription for arthritis/pain medication.  These records relate to unestablished fact of a current disability and therefore may provide a reasonable possibility of substantiating the claim.  Thus, the "material" requirement is satisfied with regard to the bilateral knee disability claim.

With regard to the headache claim, however, the new VA treatment records are silent.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating that claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for bilateral knee disability have been met, but the criteria for reopening his claim headaches claim have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral knee disability is reopened.

New and material evidence having not been received, the claim of entitlement to service connection for headaches is not reopened.


REMAND

Once a claim has been reopened based on the submission of new and material evidence, the VA has a statutory duty to assist.  38 U.S.C.A. § 5103A (f).

VA must consider four factors in determining whether the duty to assist requires a medical examination or medical opinion be sought with respect to a veteran's claim for benefits.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Bilateral Knee Disability

The new evidence suggests a current bilateral knee disability.  The Veteran's service treatment records confirm that he fell into an elevator shaft in October 1968.  The Veteran has repeatedly stated that he believed this in-service injury caused his current bilateral knee problems.  This is sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Asthma

VA treatment records note asthma.  At his May 2011 hearing, the Veteran testified that he worked in machinery spaces aboard ships during his active duty service and was in contact with a lot of dust, including asbestos dust, and other chemicals.  The Veteran's service records confirm that he was a marine mechanic aboard the USS Boxer.  The Veteran further testified that he believed this exposure to asbestos and chemicals caused him to develop chronic bronchitis and asthma.  Again, VA's duty to provide an examination for this claim is triggered.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's history of pneumonia was noted on his May 1965 Report of Medical History, which was completed in conjunction with his entrance examination, but no lung abnormality was noted on that examination or the September 1969 separation examination.  His service treatment records include a September 1965 photoflourographic examination of the chest taken upon reporting for recruit training, which was found to be essentially negative, but did note a spot on his lungs.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any knee disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his in-service fall into an elevator shaft. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Schedule the Veteran for a VA pulmonary examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any lung disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  The examiner should opine, for all disabilities identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service, to include his exposure to asbestos and other chemicals. 

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

3. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


